Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Webb on 03/26/2021.

The application has been amended as follows: 
Claim 1 has been amended as follows: 
1.  (currently amended)  A method of detecting film forming amine that is present in water, the method comprising (i) combining the water, an anionic fluorescent dye, and at least one of an acidic buffer and an acid, and (ii) then measuring a fluorescence signal of the fluorescent dye, wherein the film forming amine includes at least one primary amine group that associates with the anionic fluorescent dye and wherein the primary amine group associates with the anionic fluorescent dye, which reduces the fluorescent emission signal of the anionic fluorescent dye
Claim 11 has been amended as follows: 
11.  (currently amended)  A method comprising: (i) combining water that contains a film forming amine with an anionic fluorescent dye; (ii) reducing the pH of the water; and (iii) then measuring a fluorescent signal of the fluorescent dye, wherein the film forming amine includes at least one primary amine group that associates with the anionic fluorescent dye and wherein the primary amine group associates with the anionic fluorescent dye, which reduces the fluorescent emission signal of the anionic fluorescent dye.
In claim 8, line 2, after “the acidic buffer is combined so that” delete “it” and insert --the acidic buffer--. 
Claims 14-21 have been cancelled.

Response to Amendment
The Amendment filed 03/17/2021 has been entered. In view of examiner’s amendments, claims 1, 2, 4-13 and 22 remain pending in the application. Applicant’s amendments to the claims have overcome each and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/17/2020. 
Non-elected claims 14-20 have been cancelled without prejudice to filing a divisional application.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 03/17/2021, with respect to the rejections of claims 1, 2 and 4-10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Applicant’s arguments, see pages 5-8, filed 03/17/2021, with respect to the rejections of claims 11-13 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  


Reasons for Allowance
Claims 1, 2, 4-13 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 11, claims 1 and 11 are allowed for disclosing wherein the primary amine group associates with the anionic fluorescent dye, which reduces the fluorescent emission signal of the anionic fluorescent dye.
While the closest prior art of Lendi (US 20160091469 A1) teaches a method of detecting film forming amine (abstract) that is present in water, Lendi fails to teach wherein the primary amine group associates with the anionic fluorescent dye, which reduces the fluorescent emission signal of the anionic fluorescent dye. Lendi teaches away from the limitation and discloses the anionic fluorescent dye and film forming amine associates to form a colored complex (paragraph [0015]).
One reference Avallone et al. (EP 0624798 A1) teaches a method of monitoring the process consumption of additives in industrial processes (abstract) using inert fluorescent 
Furthermore, a second reference Richardson (US 20150260702 A1, hereinafter “Richardson”) teaches a method of detecting a cationic organic water treatment additive (abstract; claim 1), such as quaternary amine compounds (paragraph [0003]) using an anionic fluorescent dye (claim 8; “PTSA”, paragraph [0045]) wherein the dye reduces in fluorescence signal when binding to quaternary amine compounds (paragraph [0045]), however Richardson fails to teach or fairly suggest measuring film forming amines that include at least one primary amine group with the anionic fluorescent dye.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HENRY H NGUYEN/Examiner, Art Unit 1798   

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798